NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



HENRY B. JOHNSON, JR.,                      )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D14-5910
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 17, 2019.

Appeal from the Circuit Court for Lee
County; Mark A. Steinbeck, Senior Judge.

Henry B. Johnson, Jr., pro se.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa; and
Allison C. Heim, Assistant Attorney
General, Tampa (substituted as counsel of
record), for Appellee.




PER CURIAM.

              Affirmed.

LaROSE, C.J., and BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.